Title: Thomas Jefferson to Philip Tabb, 1 June 1809
From: Jefferson, Thomas
To: Tabb, Philip


          Dear Sir  Monticello June 1. 09
          Your favor of Apr. 7. has been duly recieved, with the copy of that of January.  on reading the first paragraph of it respecting the nuts, I was confident I had recieved it, as I had forwarded the nuts on to a friend in Philadelphia. on searching my letter bundles, I accordingly found that of January recieved on the 27th of that month.  yet when Capt Decatur sent me the Mould board, the part of your letter respecting that had as entirely escaped me as if I had never seen it. indeed I had found on other occasions that amidst for the immense mass of matter which I was in the way of recieving, the memory was quite an insufficient storehouse.  I thank you for the mould board. it’s form promises well, & I have no doubt of it’s good performance.   it resembles extremely one which I made about 20. years ago, which has been much approved by the agricultural societies of England and France, the latter of which sent me a gold medal as a premium. the form as I observed is very much that of yours, with the advantage of being made by so easy a rule, that the coarsest negro workman can do it, & cannot possibly make it a hair’s breadth different from the true form. if I can find a conveyance, I will send you a small model, with it’s block which will shew you at once how to make it.  a description of it may be found in Mease’s edition of Reese’s domestic encyclopedia. in agriculture I am only an amateur, having only that knolege which may be got from books. in the field I am entirely ignorant, & am now too old to learn. still it amuses my hours of exercise, & tempts to the taking due exercise. I salute you with great esteem & respect.
          
            Th:
            Jefferson
        